Case 5:20-cr-00109-EEF-MLH Document 3 Filed 05/20/20 Page 1 of 4 PagelID#: 15

RECEIVED

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
UNITED STATES OF AMERICA *
_ __ 5:20-cr-00109-01
VERSUS . Judge Foote
ANGELENA ADAMS, Pa Magistrate Judge Hornsby
a.k.a. ANGELENA MORRIS *
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Making & Subscribing to a False Return
[26 U.S.C. § 7206(1)]

A. At all times relevant to this Indictment:

1.The Defendant, Angelena Adams, a.k.a. Angelena Morris, was employed
as a tax return preparer at a third party tax preparation business in the Ringgold,
Louisiana area from approximately 2008 through 2012.

2. Beginning in or around January 2012 and continuing through an
unknown date in 2015, Angelena Adams, a.k.a. Angelena Morris owned and
operated Angie’s Tax Service in Ringgold, Louisiana.

3. Angie’s Tax Service prepared and submitted client tax returns
electronically to the Internal Revenue Service (“IRS”).

A. During calendar years 2013 through 2015, Angie’s Tax Service utilized
Drake Software to file over 5,000 client tax returns with the IRS.

5. In 2013, the business income from Angie’s Tax Service was deposited

into Angelena Adams, a.k.a. Angelena Morris’s personal bank account at Regions
Case 5:20-cr-00109-EEF-MLH Document 3 Filed 05/20/20 Page 2 of 4 PagelID#: 16

Bank by Drake Software via EPS Financial. Angelena Adams, a.k.a. Angelena
Morris did not report all of her wages and salaries on her Form 1040, U.S. Individual
Income Tax Return, for tax year 2013.

6. In 2014, the business income from Angie’s Tax Service was deposited
into Angelena Adams, a.k.a. Angelena Morris’s personal bank account at Regions
Bank by Drake Software via Republic Bank. Angelena Adams, a.k.a. Angelena
Morris did not report all of her wages and salaries on her Form 1040, U.S. Individual
Income Tax Return, for tax year 2014.

7. In 2015, the business income from Angie’s Tax Service was deposited
into Angelena Adams, a.k.a. Angelena Morris’s personal bank account at Regions
Bank by Drake Software via Republic Bank. Angelena Adams, a.k.a. Angelena
Morris did not report all of her wages and salaries on her Form 1040, U.S. Individual
Income Tax Return, for tax year 2014.

B. On or about October 15, 2014, in the Western District of Louisiana, the
Defendant, Angelena Adams, a.k.a. Angelena Morris, did willfully make and
subscribe a document that purported to be a Form 1040, U.S. Individual Income Tax
Return, for tax year 2013 on behalf of herself, which was verified by a written
declaration that it was made under the penalties of perjury and which she did not
believe to be true and correct as to every material matter. That document, which the
Defendant caused to be prepared and subscribed in the Western District of Louisiana
filed with the Internal Revenue Service, stated on line 37 that her adjusted gross

income in 2013 was $166,011, whereas, as she then knew and there knew, that her
Case 5:20-cr-00109-EEF-MLH Document 3 Filed 05/20/20 Page 3 of 4 PagelID#: 17

adjusted gross income was substantially more than $166,011 in 2018, all in violation
of Title 26, United States Code, Section 7206(1). [26 U.S.C. § 7206(1)].
COUNT 2
Making & Subseribing to a False Return
[26 U.S.C. § 7206(1)]

A. The allegations in Paragraph A of Count 1 are re-alleged and
incorporated by reference herein.

B. On or about July 14, 2015, in the Western District of Louisiana, the
Defendant, Angelena Adams, a.k.a. Angelena Morris, did willfully make and
subscribe a document that purported to be a Form 1040, U.S. Individual Income Tax
Return, for tax year 2014 on behalf of herself, which was verified by a written
declaration that it was made under the penalties of perjury and which she did not
believe to be true and correct as to every material matter. That document, which the
Defendant caused to be prepared and subscribed in the Western District of Louisiana
filed with the Internal Revenue Service, stated on line 37 that her adjusted gross
income was in 2014 was $169,519, whereas, as she then knew and there knew, that
her adjusted gross income was substantially more than $169,519 in 2014, all in
violation of Title 26, United States Code, Section 7206(1). [26 U.S.C. § 7206(1)].

COUNT 3
Making & Subscribing to a False Return
[26 U.S.C. § 7206(1)]

A. The allegations in Paragraph A of Count 1 are re-alleged and

incorporated by reference herein.
Case 5:20-cr-00109-EEF-MLH Document 3 Filed 05/20/20 Page 4 of 4 PagelID#: 18

B. On or about June 30, 2016, in the Western District of Louisiana, the
Defendant, Angelena Adams, a.k.a. Angelena Morris, did willfully make and
subscribe a document that purported to be a Form 1040, U.S. Individual Income Tax
Return, for tax year 2015 on behalf of herself, which was verified by a written
declaration that it was made under the penalties of perjury and which she did not
believe to be true and correct as to every material matter. That document, which the
Defendant caused to be prepared and subscribed in the Western District of Louisiana
filed with the Internal Revenue Service, stated on line 37 that her adjusted gross
income was $31,052 in 2015, whereas, as she then knew and there knew, that her
adjusted gross income was substantially more than $31,052 in 2015, all in violation

of Title 26, United States Code, Section 7206(1). [26 U.S.C. § 7206(1)].

A TRUE BILL: DAVID C. JOSEPH

United States Attorney
REDACTED

GRAND JURY FOREPERSON

 

300 Fannin Street, Suite 3201
Shreveport, LA 71101
Telephone: (318) 676-3600
